Name: Council Directive 88/288/EEC of 3 May 1988 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat
 Type: Directive
 Subject Matter: animal product;  trade policy;  agricultural policy;  agri-foodstuffs;  tariff policy
 Date Published: 1988-05-18

 Avis juridique important|31988L0288Council Directive 88/288/EEC of 3 May 1988 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat Official Journal L 124 , 18/05/1988 P. 0028 - 0030 Finnish special edition: Chapter 3 Volume 26 P. 0174 Swedish special edition: Chapter 3 Volume 26 P. 0174 *****COUNCIL DIRECTIVE of 3 May 1988 amending Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat (88/288/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regartd to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, as long as intra-Community trade is hindered by differences between the health requirements of Member States concerning meat, the harmonious functioning of the common market and in particular of the relevant common organization of markets will not have the desired effect and trade distortions could arise; Whereas Council Directive 64/433/EEC (4), as last amended by Regulation (EEC) No 3805/87 (5), established the basis for this approximation, but some points have still to be harmonized; Whereas, for this purpose, it is desirable to harmnonize the additional requirements with which frozen meat must comply and lay down the hygiene rules for intra-Community trade in sliced offal; Whereas it may be necessary to adopt other examinations in the framework of ante- and post-mortem health inspection in order to take account of particular local situations; whereas those requirements should be determined in accordance with a Community procedure within the framework of the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/433/EEC is hereby amended as follows: 1. The following sentences shall be added to Article 3 (1) (C): 'Offal may not be sliced except for livers of animals of the bovine species where such livers are sliced in an approved cutting plant. The extension of this derogation to livers of animals of other species may be decided by the Council acting by a qualified majority on a Commission proposal.'. 2. Article 3 (1) (D) shall be replaced by the following: 'D. Fresh meat which has been stored, in accordance with this Directive in a cold store approved by a Member State and which has not thereafter undergone any handling, except in connection with storage, must: (a) meet the requirements of sections A (c), (e), (g), (h), B and C or be fresh meat imported from third countries, in accordance with Community regulations, (b) be accompanied by a certificate which corresponds to the model in Annex II during transportation to the country of destination. This certificate shall be drawn up by the official veterinarian on the basis of the health certificates attached to the consignments of fresh meat when they were put into storage and must, in the case of importation, state the origin of the fresh meat.' 3. The following section shall be added to Article 3 (1): E. Fresh meat which has been stored in a cold store of a third country approved in accordance with Directive 72/462/EEC under customs control and which has not thereafter undergone any handling, except in connection with storage, must: (a) meet the requirements of sections A, B and C; (b) be accompanied by a certificate which corresponds to a model to be drawn up under the procedure set out in Article 16. The specific guarantees concerning checking, certification of compliance with storage and transport requirements and the issuing of the certificate shall be adopted in accordance with the procedure set out in Article 16.' 4. In Article 5: - the last five lines in point (a) shall be replaced by the following: 'unless it is meant to undergo one of the treatments provided for in Directive 77/99/EEC and it bears a special mark introduced by Decision 84/371/EEC (1); (1) OJ No L 196, 26. 7. 1984, p. 46'. - point (c) shall be replaced by the following: '(c) fresh meat (i) from animals to which substances prohibited under Directives 81/602/EEC and 88/146/EEC (*) have been administered; (ii) containing residues of hormonal substances authorized in accordance with the exceptions provided for in Article 4 of Directive 81/602/EEC and Articles 2 and 7 of Directive 88/146/EEC, residues of antibiotics, pesticides or of other substances . . . (remainder unchanged). (*) OJ No L 70, 16. 3. 1988, p. 16.' 5. The following Article shall be inserted: 'Article 6a Member States shall entrust to a central service or body the task of collecting and exploiting the results of the ante-mortem and post-mortem inspections carried out by the official veterinarian, in cases of diagnosis of diseases transmissible to humans. Where such a disease is diagnosed, the results of the specific case shall be communicated as soon as possible to the competent veterinary authorities responsible for supervision of the herd from which the animals originated. Member States shall submit to the Commission information on certain diseases and particularly cases where diseases transmissible to humans have been diagnosed. The Commission shall, under the procedure laid down in Article 16, adopt detailed rules for implementing this Article, and in particular: - the regularity with which information has to be submitted to the Commission, - the type of information, - the diseases to which the collection of information should apply, - procedures for collecting and exploiting information. 6. Article 7 (1) is hereby repealed. 7. The following sentence shall be added to Article 13: 'In accordance with the same procedure, additional requirements adapted to the specific situation of Member States with respect to certain diseases likely to endanger human health may be decided on.' 8. Annex I shall be amended as follows: (a) The following subparagraph shall be added to point 1: '(g) a clean and easily cleaned ceiling; falling that, a roof covering with an interior surface which fulfils these conditions;' (b) In point 5, the second sentence shall read: 'This equipment must include a system for draining off water of condensation without any possibility of contaminiation of the meat;' (c) In point 11 the penultimate phrase shall be replaced by the following: 'the wash basin taps must not be hand or arm-operable;' (d) The following paragraph shall be added to point 41 of Chapter VII: 'E. The results of the ante-mortem and post-mortem health inspections shall be recorded by the official veterinarian and, where diseases transmissible to humans as referred to in Article 6 (a) are diagnosed, communicated to the competent veterinary authorities responsible for supervision of the herd from which the animals originated, as well as to the person responsible for the herd in question.' (e) Point 42 of Chapter VIII shall be replaced by the following: '42. Cutting pieces smaller than those referred to in Article 3 (1) (A), de-boning or the slicing of the livers of animals of the bovine species is authorized in approved cutting plants only;' (f) The following sentence shall be added to point 45 (b) of Chapter VIII: 'During slicing, wrapping and packaging, the internal temperature of livers of animals of the bovine species must be kept at a constant + 3 °C or less.' (g) 'In point 54 of Chapter X the words 'referred to in paragraphs 51 and 52 shall be replaced by the words 'referred to in paragraphs 51, second subparagraph, and 52, including sliced livers of animals of the bovine species,'; (h) The following sentences shall be added to point 59 of Chapter XI: 'Sliced livers of animals of the bovine species must be individually wrapped. A package may contain only a complete sliced organ presented in its original form;' (i) The second indent of paragraph 65 of Chapter XIII shall be replaced by the following: '- Fresh meat for freezing must come directly from an approved slaughterhouse or an approved cutting plant. Freezing of fresh meat may be performed only in rooms of the same establishment where the meat has been obtained or cut or in an approved cold store, by means of appropriate equipment. When intended for freezing, cuts referred to in Article 3 (1) (A), the cuts referred to in point 52 and offal must be frozen without delay unless maturation is required for health reasons. In the latter case they must be frozen immediately after maturation. Carcases, half-carcases and quarters intended for freezing must be frozen without undue delay after a period of stabilization. Cut meat intended for freezing must be frozen without undue delay after cutting. Frozen meat must reach an internal temperature of - 12 °C or lower and may not be stored at higher temperatures thereafter. Fresh meat which has undergone a freezing process must bear an indication of the month and year in which it was frozen.' Article 2 The Council shall review the ante- and post-mortem inspection requirements on the basis of a Commission report drawn up before 1 January 1991, in the light of the information collected pursuant to Article 6a, and accompanied by any proposals on alternative methods of checking, particularly at the production stage, offering equivalent guarantees. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1989 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 3 May 1988. For the Council The President M. BANGEMANN (1) OJ No C 276, 1. 11. 1986, p. 11. (2) OJ No C 156, 15. 6. 1987, p. 190. (3) OJ No C 68, 16. 3. 1987, p. 2. (4) OJ No 121, 29. 7. 1964, p. 2012/64. (5) OJ No L 357, 19. 12. 1987, p. 1.